The opinion of the Court was delivered by
Sergeant, J.
By the act of 17th March 1806, buildings are subjected to liens for debts contracted for, or by reason of work done, or materials furnished. It does not prescribe the kind of evi*305dence necessary to prove that the debt was thus contracted, but leaves that to depend upon the ordinary rules of evidence. By these, the delivery of goods, or performing labour for auy particular purpose, may be proved by parol. Custom and convenience have introduced among us the use of the original book of entries, supported by the oath of the party, to substantiate such charges, but any other legal mode of establishing the fact, relating to the sale and delivery are sufficient. It has not been the practice to make the book of the mechanic or material man the sole test of the building to be charged, and to require it in all cases would impose on them an inconvenient and unnecessary burden. Hills v. Elliott, 16 Serg. Rawle 56, turned on the question whether the claim filed was evidence on the trial of the issue on the scire facias, and it is believed that point was all which the case has been considered as deciding, and that the practice, both before and since that decision, has uniformly been, to allow parol evidence to show for what building the work was done or the materials were furnished. We think that the court below erred in rejecting the evidence offered by the plaintiff.
We are also of opinion, that this case having originated prior to the passage of the act of 16th June 1836, the lien is not affected by the provisions of its 24th section. That act constitutes a new and complete system, and is prospective in its operation. Prior cases must be construed according to the acts in force when they occurred, and the act of 30th of March 1831 extends the lien beyond five years from the time of filing the claim, wherever a scire facias has been issued within that time. The judgment in favour of the terre-tenants and against the administratrix of Davis, must, therefore, be reversed.
Judgment reversed, and a venire facias de novo awarded.